DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on December 18, 2018 is acknowledged. Claims 4 and 6-15 have been  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-3, 5, 16 and 17 are under examination.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
	The claims recite “nature-based products” as a limiting element or step without having markedly different characteristics than the nature-based product itself.   In the instant case, the “nature-based products ” include an isolated peptide of less than 15 amino acids having cytotoxic T cell (CTL)-inducing ability, which comprises the amino acid sequence selected from the amino acid sequence selected from the group consisting of SEQ ID NOs: 61, 62, 63, 64, 67, 74, 77, 79, 80, 85, 86, 87, 90, 92 and 95. 
 A claim that focuses on use of a natural product must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural product itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). 
The recent Interim Eligibility Guidance addresses the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter. 
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test) for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions). 
In Step 2A, determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicial exceptions). “Directed to” means the exception is recited in the claim, i.e., the claim sets forth or describes the exception. If yes, Step 2B determines whether the claim as a whole amounts to significantly more than the exception.  

The present claims are directed to a composition of matter so Step 1 is satisfied.
The present claims are directed to a judicial exception?  The claims recite a “nature-based product” as a limiting element, an isolated peptide of less than 15 amino acids having cytotoxic T cell (CTL)-inducing ability, which comprises the amino acid sequence selected from the amino acid sequence selected from the group consisting of SEQ ID NOs: 61, 62, 63, 64, 67, 74, 77, 79, 80, 85, 86, 87, 90, 92 and 95.  The next step, STEP 2B, is to determine whether the claim as a whole recite something significantly different than the judicial exception(s).  
The claim is recited such that the nature-based product is not different in substance than the peptides found in nature.  There are no markedly different characteristics between the claimed peptides and the peptides found in nature. Thus, the claimed peptides do not have markedly different characteristics from what occurs in nature, and is a “product of nature” exception. Accordingly, the claim is directed to an exception (Step 2A: YES). Because the claim does not include any additional features that could add significantly more to the exception (Step 2B: NO), the claim does not qualify as eligible subject matter.  
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1,2, 5, 16 and 17 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to isolated peptide of less than 15 amino acids having cytotoxic T cell (CTL)-inducing ability, which comprises the amino acid sequence selected from the group below: (a) the amino acid sequence selected from the group consisting of SEQ ID NOs: 61, 62, 63, 64, 67, 74, 77, 79, 80, 85, 86, 87, 90, 92 and 95 (b) the amino acid sequence in which one, two or several amino acids are substituted, deleted, inserted and/or added to the amino acid sequence selected from the group consisting of SEQ ID NOs: 61, 62, 63, 64, 67, 74, 77, 79, 80, 85, 86, 87, 90, 92 and 95.
The specification disclose that CTLs with KOC1-A11-9-415 (SEQ ID NO: 5) (a), with KOC1-A11-10-414 (SEQ ID NO: 28) (b), with KOC1-A11-10-204 (SEQ ID NO: 30) (c), and with KOC1-A11-10-14 (SEQ ID NO: 32) (d) showed potent IFN-gamma production page 77, lines 1-8). The specification disclose that a CTL line was established by propagating CTLs with KOC1-A03-10-120 (SEQ ID NO: 27), which showed peptide-specific CTL activity in the IFN-gamma ELISPOT assay (page 90, lines 16-24). The specification discloses that CTLs stimulated with KOC1-A03-10-120 (SEQ ID NO: 27), KOC1-A03-10-204 (SEQ ID NO: 30), or KOC1-A03-10-281 (SEQ ID NO: 52) demonstrated significant specific CTL activities (page 91, lines 5-11). The specification disclose that CTLs against the KOC1-derived peptide KOC1-A01-10-312 (SEQ ID NO: 46) were generated (page 96, lines  4-11). The specification disclose that CTLs stimulated with KOC1-A01-10-535 (SEQ ID NO: 41) demonstrated significant specific CTL activities (page 97, lines 27-31). However, the specification does not disclose any examples demonstrating that the peptides of SEQ ID Nos. SEQ ID NOs: 61, 62, 63, 64, 67, 74, 77, 79, 80, 85, 86, 87, 90, 92 and 95 with substitutions, deletions or insertions are capable of inducing CTL activity.
The specification does not provide adequate written description of the claimed genus of modified peptides.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention the genus of peptides capable of inducing CTL activity.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of peptides capable of inducing CTL activity. The specification does not disclose any examples demonstrating the peptides of SEQ ID Nos. 5, 27, 28, 30, 41, 46 and 52 with substitutions, deletions or insertions were capable of inducing CTL activity. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).
	
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 

	 
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  

Thus, the instant specification may provide an adequate written description of the genus of peptides capable of inducing CTL activity, per Lilly by structurally describing a representative number of modified tumor associated epitopes that could be used to treat cancer or by describing structural features common to the members of the genus, which features constitute a substantial portion of the genus. 
It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure. Lourie writes:
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.
Alternatively, per Enzo, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.
In this case, the specification does not describe the genus of peptides capable of inducing CTL activity that satisfies either the Lilly or Enzo standards.  The specification does not disclose any examples demonstrating that the peptides of SEQ ID NOs: 61, 62, 63, 64, 67, 74, 77, 79, 80, 85, 86, 87, 90, 92 and 95 with substitutions, deletions or insertions were capable of inducing CTL activity.  There are insufficient structural features common to all members of the genus of peptides capable of inducing CTL activity.    The genus of peptides are claimed by function, the capability of inducing CTL activity.  However, the specification does not disclose sufficient information on the structural function relationship to identify the claimed genus of peptides capable of inducing CTL activity.  One of ordinary skill in the art would not be able to identify the broad claimed genus of peptides capable of inducing CTL activity.
Thus, the specification does not provide an adequate written description of the genus of peptides capable of inducing CTL activity that is required to practice the claimed invention.  The instant disclosure does not adequately describe the scope of the claimed genus, which encompasses a substantial variety of subgenera.  Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5 and 17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Mueller et al (WO 02/20036, published 14 March 2002, IDS).
Mueller discloses a peptide that comprises the peptide of SEQ ID NO:74 (see sequence comparison below). 


Claim(s) 1, 5 and 17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Tomita et al (Cancer Sci, 102:71-78, 2011, IDS).
Tomita discloses peptides capable of inducing cytotoxic T lymphocytes and discloses the peptide KILAHNNFV which is the peptide consisting of amino acids LAHNNFV of SEQ ID NO.62 (Table 1). Thus, the peptide of Tomita discloses a peptide with two additions and two deletions. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (WO 02/20036, published 14 March 2002, IDS, cited previously) in view of Nishimura et al (US 2012/0308590, published 6 December 2012, IDS) and Johnson (Clin Microbiol Rev, 7:277-289, 1994).
Mueller has been described supra.
	Nishimura disclose administering IMP-3 peptides in a pharmaceutical composition comprising adjuvants (paragraphs 198-204). Nishimura discloses that adjuvants include those described in the Johnson  (paragraph 201).  Nishimuara disclose that the pharmaceutical; agent may be included in a container (paragraphs 193-197). Nishimura further disclose that substitutions may be introduced in the IMP-3 peptides (paragraphs 116-125).
	Johnson disclose the adjuvant, Freund’s complete adjuvant which is a water-in-oil emulsion (page 283, 1st column, 5th paragraph).
One of ordinary skill in the art would have been motivated to apply Nishimura and Johnson’s oil adjuvant and kit comprising a housing to Mueller’s KOC peptide because both Mueller and Nishimura teach peptide-based immunotherapy. It would have been prima facie obvious to combine Mueller’s KOC peptide with Nishimura and Johnson’s oil adjuvant and kit comprising a housing to have an isolated peptide of less than 15 amino acids which comprises the amino acid sequence  consisting of SEQ ID NOs: 61, 62, 63, 64, 67, 74, 77, 79, 80, 85, 86, 87, 90, 92 and 95 in an emulsion comprising a water soluble carrier and an oil adjuvant.
Claims 1, 2, 5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al (Cancer Sci, 102:71-78, 2011, IDS, cited previously) in view of Nishimura et al (US 2012/0308590, published 6 December 2012) and Johnson (Clin Microbiol Rev, 7:277-289, 1994).
Tomita has been described supra.
	Nishimura disclose administering IMP-3 peptides in a pharmaceutical composition comprising adjuvants (paragraphs 198-204). Nishimura discloses that adjuvants include those described in the Johnson  (paragraph 201).  Nishimuara disclose that the pharmaceutical; agent may be included in a container (paragraphs 193-197). Nishimura further disclose that substitutions may be introduced in the IMP-3 peptides (paragraphs 116-125).
	Johnson disclose the adjuvant, Freund’s complete adjuvant which is a water-in-oil emulsion (page 283, 1st column, 5th paragraph).
One of ordinary skill in the art would have been motivated to apply Nishimura and Johnson’s oil adjuvant and kit comprising a housing to Tomita’s IMP-3 peptide because both Tomita and Nishimura teach peptide-based immunotherapy. It would have been prima facie obvious to combine Tomita’s IMP-3 peptide with Nishimura and Johnson’s oil adjuvant and kit comprising a housing to have an isolated peptide of less than 15 amino acids which comprises the amino acid sequence  which one, two or several amino acids are substituted, deleted, inserted and/or added to the amino acid sequence selected from the group consisting of SEQ ID NOs: 61, 62, 63, 64, 67, 74, 77, 79, 80, 85, 86, 87, 90, 92 and 95 in an emulsion comprising a water soluble carrier and an oil adjuvant.

AAM49781
ID   AAM49781 standard; protein; 10 AA.
XX
AC   AAM49781;
XX
DT   05-JUL-2002  (first entry)
XX
DE   Human KOC-associated immunogenic peptide #4.
XX
KW   KOC; promoter; human; cytostatic; dermatological; vulnerary; tumour;
KW   chemotherapy; allogenic bone marrow transplant; pancreatic carcinoma;
KW   domain-containing protein overexpressed in cancer; immunostimulant;
KW   gene therapy; chronic pancreatitis; pluripotency; aging; wound healing;
KW   radiation therapy; skin regeneration; cell differentiation; cancer.
XX
OS   Homo sapiens.
XX
CC PN   WO200220036-A1.
XX
CC PD   14-MAR-2002.
XX
CC PF   01-AUG-2001; 2001WO-DE002948.
XX
PR   06-SEP-2000; 2000DE-01043964.
PR   14-FEB-2001; 2001DE-01006829.
XX
CC PA   (MUEL/) MUELLER F.
XX
CC PI   Mueller F,  Gress T,  Adler G;
XX
DR   WPI; 2002-292230/33.
XX
CC PT   New promoter of the KOC gene, useful for diagnosis and treatment of 
CC PT   cancer, for inducing cellular dedifferentiation and for identifying 
CC PT   modulators.
XX
CC PS   Example 9; Page 47; 74pp; German.
XX
CC   This invention describes a novel KOC (KH domain-containing protein 
CC   overexpressed in cancer) promoter. The products of the invention have 
CC   cytostatic, dermatological, vulnerary and immunostimulant activity, are 
CC   capable of modulating activity/expression of the KOC protein and can be 
CC   used for gene therapy. The KOC promoter is also useful (i) for diagnosis 
CC   of tumours that express KOC, particularly for differentiating between 
CC   chronic pancreatitis and pancreatic carcinoma; (ii) to detect 
CC   premalignant lesions of uncertain nature and to classify them for risk, 
CC   and (iii) to evaluate treatments; (iv) to impart pluripotency to cells; 
CC   (v) to prepare tissues or organs (by differentiation of stem cell 
CC   populations); (vi) in high-dose chemotherapy; (vii) to improve ex vivo 
CC   expansion of hematopoietic stem cells; (viii) to improve engraftment of 
CC   allogenic bone marrow transplants; (ix) to slow down or reverse aging 
CC   processes; (x) as prophylactic agents during chemotherapy/radiation 
CC   therapy; (xi) to regenerate skin defects and accelerate wound healing, 
CC   including for cosmetic purposes; and (xii) to immunize against malignant 
CC   tumours or their precursor stages. The promoter can also be used (i) for 
CC   isolation/enrichment/selective replication of stem cells; (ii) to 
CC   determine the degree of (de)differentiation of cells and tissues; (iii) 
CC   in gene therapy of cancer (for controlling protein expression); and (iv) 
CC   to identify compounds, potentially useful in cancer treatment, that bind 
CC   to the promoter and modulate its activity. The promoter makes possible 
CC   generation of stem cells of any selected type. Since expression of KOC is
CC   not sensitive to other physiological states, e.g. inflammation, it 
CC   represents a tumour marker with 100% sensitivity and specificity. This 
CC   sequence represents an immunogenic peptide associated with the human KOC 
CC   gene and its promoter which are described in the disclosure of the 
CC   invention
XX
SQ   Sequence 10 AA;

  Query Match             100.0%;  Score 9;  DB 2;  Length 10;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LVKTGYAFV 9
              |||||||||
Db          2 LVKTGYAFV 10




Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642